El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante un recurso de certiorari comparece ante nos el Hospital Interamericano de Medicina Avanzada (en ade-lante Hospital) y solicita la revocación de una sentencia del Tribunal Superior, que confirma una orden del Tribunal de Distrito para obligar al demandado peticionario a que pa-*646gue al Sr. Lino Álvarez Alvarado la suma de mil trece dó-lares ($1,013) por concepto de indemnización por despido injustificado. El 9 de mayo de 1994 emitimos una resolu-ción en la cual concedimos al demandante recurrido un término de veinte (20) días para que compareciera por es-crito y mostrara causa por la cual no debía revocarse la sentencia dictada por el Tribunal Superior. Revocamos.
I
Lino Alvarez Alvarado comenzó a trabajar para el Hospital el 15 de noviembre de 1988. Se le contrató como tra-bajador de servicios de alimentos, y a partir del 21 de diciembre ocupó la posición de cocinero. Álvarez fue despedido el 18 de mayo de 1990, luego de que el Hospital llevara a cabo una investigación de su conducta y conclu-yera que éste había hostigado sexualmente a Damaris Pa-gán, su supervisora.
Los hechos que provocaron la investigación y posterior suspensión sumaria y el despido de Álvarez fueron los siguientes.
Damaris Pagán, quien estaba a cargo del Departamento de Dietas del Hospital, testificó que a la fecha de los hechos tenía bajo su supervisión a Álvarez. Pagán declaró que mientras se encontraba en el área de la cocina, que ella supervisaba, recibió una invitación de parte de Álvarez para asistir juntos al Festival de las Flores de Aibonito. Ella la rechazó.
Algún tiempo después de esta invitación, Álvarez le im-pidió y bloqueó físicamente la salida de los baños a Pagán, con las manos puestas en los marcos de la puerta, a la vez que le requirió que saliera con él. En ese momento, ella le comunicó a Álvarez su disgusto con su actuación de impe-dirle la salida del baño y procedió a notificarle el incidente a la Supervisora de Dietas del Hospital. La querella de Pagán a su supervisora dio comienzo a una investigación *647de la conducta de Álvarez que resultó en una suspensión sumaria y el despido.
Álvarez, a su vez, declaró que invitó a Pagán a salir en dos (2) ocasiones en ánimo de socializar fuera de horas laborables y la invitó a salir porque le gustaba como mujer y quería relacionarse con ésta.
El Secretario del Trabajo y Recursos Humanos presentó una querella en representación y en beneficio de Álvarez contra el Hospital, para reclamar una indemnización por despido injustificado. Luego de que el Hospital contestó la querella y de otros trámites procesales, se procedió con la vista en sus méritos en el Tribunal de Distrito.(1)
Según la resolución del Tribunal de Distrito que con-tiene la exposición narrativa de la prueba, en la vista se estipuló que el Hospital tiene unas normas estrictas que prohíben el hostigamiento sexual en el empleo e imponen como sanción el despido inmediato del hostigador. Dicho reglamento adopta la definición de lo que constituye hosti-gamiento sexual, según lo define la Ley de Hostigamiento Sexual en el Empleo, Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. secs. 155-155Z). Se estipuló, además, que el Hospital ha dado a conocer las normas que prohíben el hostigamiento sexual y qué Álvarez conocía las normas existentes. Para rebatir la presunción de despido injustifi-cado el Hospital presentó prueba de que el señor Álvarez había violado el reglamento de hostigamiento sexual.
El Tribunal de Distrito concluyó que la conducta de Ál-varez no constituía una violación tan grave de las normas del Hospital a los efectos de despedirlo a la primera ofensa. Como resultado de esta determinación, el tribunal le im-puso la obligación al Hospital de satisfacer a Álvarez la suma de mil trece dólares ($1,013) como indemnización por su despido injustificado. El Hospital solicitó al Tribunal Superior la revisión de dicha sentencia. Dicho tribunal *648confirmó la decisión emitida por el Tribunal de Distrito luego de determinar que los hechos probados en el caso no constituyeron hostigamiento sexual de acuerdo con nues-tro derecho positivo.
Oportunamente el Hospital presentó un recurso de cer-tiorari en el cual sostiene que erró el foro de instancia en la apreciación de la prueba al concluir que no medió justa causa para el despido. En su recurso, el Hospital alega que hubo justa causa para el despido ya que el empleado violó el reglamento contra el hostigamiento sexual. Argumenta que el empleado violó su reglamento al incurrir en con-ducta sexual no deseada y crear así un ambiente hostil de trabajo para su supervisora. El Hospital plantea, además, que dicho foro se equivocó al resolver que las invitaciones a salir de parte de Alvarez no constituían un hostigamiento sexual, según lo define la Ley de Hostigamiento Sexual en el Empleo, definición que adoptó en su reglamento, y al determinar que la conducta del señor Alvarez no fue tan grave como para despedirlo.
Concedimos al Secretario del Trabajo y Recursos Huma-nos un término para que compareciera por escrito y mos-trara causa por la cual no debía revocarse la sentencia del Tribunal Superior. En su escrito dicho Secretario alega que la conducta del empleado no violó el reglamento del Hospital, pues su conducta no constituye hostigamiento sexual en la modalidad de ambiente hostil. Luego de analizar el escrito en cumplimiento de orden presentado por el Secre-tario del Trabajo y Recursos Humanos, procedemos según el curso decisorio antes intimado.
i — H 1 — 1
El Art. 1 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a) establece que todo empleado de comercio, industria o cualquier otro negocio o sitio de empleo, que sea despedido de su cargo sin que haya mediado una *649causa justa, tendrá derecho a recibir de su patrono, ade-más del sueldo que haya devengado, el salario correspon-diente a un (1) mes por concepto de indemnización y una indemnización progresiva adicional equivalente a una (1) semana por cada año de servicio.
El Art. 2 de la misma Ley Núm. 80 (29 L.P.R.A. see. 185b) expone lo que se entenderá como justa causa para el despido.(2) En Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 542 (1979), interpretamos esta disposición y establecimos que “la [l]ey no pretende ni puede ... ser un código de conducta conteniendo una lista de faltas claramente definidas y la sanción que corresponde a cada una y en cada instancia, si ha de ser reprimenda, suspensión o despido. Esa es opción del patrono que puede adoptar reglas y reglamentos razonables que estime necesarios para el buen funcionamiento de la empresa”. (Escolio y énfasis suprimidos.)
También expusimos que aunque la citada Ley Núm. 80 no favorece el despido como sanción a la primera falta, considera una sola ofensa o primera falta como justa causa si por su gravedad y su potencial de agravio pone en riesgo el orden, la seguridad o la eficiencia que constituyen el funcionamiento normal del establecimiento. Srio. del *650Trabajo v. I.T.T., supra, pág. 543. Reiteramos que la Ley Núm. 80, supra, permite que, en un caso de falta única por parte del empleado, el patrono le imponga como sanción el despido, siempre y cuando las circunstancias del caso no reflejen una decisión arbitraria o caprichosa.
Por último, establecimos con claridad que la falta o el acto aislado que dé lugar al despido del empleado en pri-mera ofensa tiene que ser “de tal seriedad o naturaleza que revele una actitud o un detalle de su carácter, tan lesivo a la paz y al buen orden de la empresa, que constituiría im-prudencia esperar su reiteración para separarlo del establecimiento”. Srio. del Trabajo v. I.T.T., supra, pág. 544.
Por otro lado, el Art. 8 de la Ley Núm. 80 (29 L.P.R.A. sec. 185h) crea una presunción de que el despido del empleado fue injustificado. Le toca al patrono rebatir dicha presunción. Si el patrono opone como defensa afirmativa haber mediado justa causa para el despido, le corresponde probar, mediante la preponderancia de la evidencia, que el despido estuvo justificado. Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599, 610 (1989); Srio. del Trabajo v. I.T.T., supra.
HH HH hH
Debido a que las alegaciones del patrono y del empleado se fundamentan en la definición de hostigamiento sexual en su modalidad de ambiente hostil según lo expone la Ley de Hostigamiento Sexual en el Empleo, es necesario que entremos brevemente en la discusión de los principios le-gales sobre el hostigamiento sexual.
El Art. II, Sec. 1 de la Constitución del E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257, expone que la dignidad del ser humano es inviolable, que todos los hombres son iguales ante la ley, y añade que:
*651... [N]o podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de ins-trucción pública encarnarán estos principios de esencial igual-dad humana.
La Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) recogió dichos preceptos constitucionales en el ámbito obrero-patronal. Dicha ley prohíbe el discrimen en el empleo por razón de edad, raza, color, sexo, origen social o nacional, condición social e ideas políticas o religiosas.
En Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990), expusimos que el hostigamiento sexual constituye una modalidad del discrimen por razón de sexo proscrito por la Ley Núm. 100, supra. No obstante, en 1988 la Asamblea Legislativa de Puerto Rico aprobó la Ley de Hostigamiento Sexual en el Empleo, Ley Núm. 17, supra, que, en lo pertinente, "declara como política pública del Estado Libre Asociado que el hostigamiento sexual en el empleo es una forma de discrimen por razón de sexo y como tal constituye una práctica ilegal e indeseable que atenta contra el principio constitucional establecido de que la dignidad del ser humano es inviolable”. 29 L.P.R.A. see. 155. La Asamblea Legislativa expresó su intención de prohibir el hostigamiento sexual en el empleo en todas sus modalidades e imponer responsabilidades y fijar penalidades.
El estatuto responsabiliza al patrono tanto por sus actos de hostigamiento como por los de sus supervisores o agentes, independientemente de si la actuación que originó la reclamación fue autorizada o prohibida por el patrono. 29 L.P.R.A. sec. 155d. Además, responsabilizó al patrono por los actos de hostigamiento “entre empleados en el lugar de trabajo si el patrono o sus agentes o sus supervisores sabían o debían estar enterados de dicha conducta, a menos que el patrono pruebe que tomó una acción inme-*652diata y apropiada para corregir la situación”. 29 L.P.R.A. sec. 155e.
Un elemento fundamental de esta ley es que le impone al patrono la responsabilidad afirmativa en la prevención, prohibición y erradicación del hostigamiento sexual en el empleo. El Art. 10 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 155i, le exige al patrono que exponga de una forma clara su política contra el hostigamiento sexual entre sus supervisores y empleados, para así proteger su dignidad y garantizar que el ambiente en su lugar de empleo sea seguro. Para cumplir con la obligación de prevenir, desalentar y evitar el hostigamiento sexual en el empleo, la ley le impone al patrono el deber de mantener el lugar de trabajo libre de hostigamiento e intimidación y, en particular, tomar ciertas medidas, que incluyen, pero no se limitan a, las siguientes:
(a) Expresar claramente a sus supervisores y empleados que el patrono tiene una política enérgica contra el hostigamiento sexual en el empleo.
(b) Poner en práctica los métodos necesarios para crear con-ciencia y dar a conocer la prohibición del hostigamiento sexual en el empleo.
(c) Dar suficiente publicidad en el lugar de trabajo, para los aspirantes a empleo, de los derechos y protección que se les confieren y otorgan ....
(d) Establecer un procedimiento interno adecuado y efectivo para atender querellas de hostigamiento sexual. 29 L.P.R.A. sec. 155i.
El Art. 3 de la Ley Núm. 80, supra, 29 L.P.R.A. see. 155b, define el hostigamiento sexual en el empleo como cualquier tipo de acercamiento sexual no deseado, requerimientos de favores sexuales y cualquier otra conducta verbal o física de naturaleza sexual, cuando se da una o más de las circunstancias siguientes:
(a) Cuando el someterse a dicha conducta se convierte de forma implícita o explícita en un término o condición del em-pleo de una persona.
*653(b) Cuando el sometimiento o rechazo a dicha conducta por parte de la persona se convierte en fundamento para la toma de decisiones en el empleo o respecto del empleo que afectan a esa persona.
(c) Cuando esa conducta tiene el efecto o propósito de inter-ferir de manera irrazonable con el desempeño del trabajo de esa persona o cuando crea un ambiente de trabajo intimidante, hos-til u ofensivo. 29 L.P.R.A. sec. 155b.
Los incisos (a) y (b) de este artículo se refieren al tipo de hostigamiento equivalente quid pro quo (algo a cambio de algo). En la modalidad quid pro quo, los patronos acondi-cionan las oportunidades y los beneficios del empleado a cambio de favores sexuales.
El inciso (c) se refiere al hostigamiento sexual que cree un ambiente hostil o intimidante. En esta modalidad el empleado, independientemente de la posición que ocupa en el empleo, trabaja en un ambiente ofensivo o abusivo. En otras palabras, cualquier empleado —sin importar su posi-ción en el lugar de empleo— puede crear un ambiente hostil. Ellison v. Brady, 924 F.2d 872 (9no Cir. 1991).
En el ámbito federal, el Título VII de la Ley Federal de Derechos Civiles de 1964 (42 U.S.C. sees. 2000e(l)-2000e(17)) presenta un ordenamiento que pro-híbe la utilización de prácticas discriminatorias en el em-pleo contra cualquier individuo por razón de su raza, color, religión, origen nacional y sexo.
En Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986), el Tribunal Supremo federal concluyó que un demandante puede incoar una acción por violación del Título VII al probar que el discrimen por razón de sexo ha creado un ambiente de trabajo abusivo y hostil. El Título VII no está limitado al discrimen económico o tangible. Por tal razón, no es necesario que un demandante demuestre que el hostigamiento alegado haya ocasionado un efecto económico negativo en su empleo. Basta que se haya creado un ambiente hostil de trabajo mediante la conducta del alegado hostigador. Estableció, además, que no todo tipo de *654conducta o lenguaje es suficiente para sostener una alega-ción de hostigamiento sexual por la creación de un am-biente hostil. Dicho hostigamiento debe ser lo suficiente-mente severo como para alterar las condiciones de empleo y crear un ambiente de trabajo desfavorable para la víctima.(3)
Recientemente, en Harris v. Forklift Systems, Inc., 510 U.S. 17, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993), el Supremo federal reiteró y clarificó el estándar emitido en Meritor Savings Bank v. Vinson, supra, sobre qué constituye un ambiente hostil y abusivo. Al así hacerlo, adoptó una posi-ción intermedia entre hacer procesable cualquier conducta que sea meramente ofensiva y requerir que la conducta haya causado un daño sicológico tangible. En otras pala-bras, la Corte Suprema federal aclaró que para que un empleado pueda establecer un caso prima facie de hostiga-miento sexual por ambiente hostil no tiene que probar que sufrió un daño sicológico. El Título VII entra en vigor antes de que la conducta hostigadora resulte en el colapso ner-vioso de la víctima.
Un ambiente hostil e intimidante, aunque no afecte se-riamente el bienestar sicológico de la víctima, puede afec-tar el funcionamiento y la efectividad de la víctima en el empleo, desalentar al empleado a permanecer en el empleo y dificultarle el progreso en su carrera. Si el ambiente puede ser razonablemente percibido como hostil y en efecto es percibido por la víctima como un ambiente hostil o abu-sivo o que atente contra su dignidad, no hay necesidad de que también sea sicológicamente dañino. Harris v. Forklift, supra.
El Tribunal Supremo federal concluyó que la determinación de si un ambiente es hostil o abusivo sólo se puede hacer mediante el análisis de todas las circunstan-*655cias del caso. Estas circunstancias pueden incluir la fre-cuencia de la conducta discriminatoria, su severidad, si es físicamente intimidante o humillante y si interfiere de ma-nera irrazonable con el funcionamiento del empleado en su trabajo. Se puede tomar en cuenta el daño sicológico su-frido como cualquier otro factor relevante, pero no hay un solo factor que sea requerido. Harris v. Forklift Systems, Inc., supra.
Éste no es, y por su naturaleza no puede ser, un examen con precisión matemática, por esto la opinión elaboró un estándar que tome en cuenta la hostilidad del ambiente de trabajo desde la vertiente subjetiva de la víctima y desde la vertiente objetiva de una persona razonable.(4)
La opinión que hoy emitimos en ninguna forma varía el estándar de prueba que tiene que presentar un patrono para rebatir la presunción de despido injustificado. Para rebatir dicha presunción el patrono puede presentar como defensa afirmativa la prueba que establezca, mediante la preponderancia de la evidencia, que hubo justa causa para el despido. Pasemos a examinar los hechos del caso de autos para determinar si el patrono rebatió la presunción antedicha.
IV
En el caso de autos, la controversia que ha de resolverse es si la actuación de un empleado, que violó las normas del patrono al incurrir en un acercamiento sexual no deseado, constituye justa causa para el despido.
*656Damaris Pagán estaba a cargo del Departamento de Dietas del Hospital y tenía bajo su supervisión a Lino Alvarez, quien era cocinero. Pagán testificó que, mientras es-taban en el área de la cocina, Alvarez la invitó a ir con él al Festival de las Flores de Aibonito. Ella le rechazó la invitación. Luego, algún tiempo después, Alvarez le blo-queó la salida del baño, poniendo las manos en los marcos de la puerta y le exigió que saliera con él. Pagán rechazó el requerimiento y le comunicó su desagrado con su actuación de intimidarla al impedirle la salida.
Un análisis objetivo de las circunstancias en el caso de marras nos lleva a concluir que la acción de Alvarez de impedirle la salida de los baños a su supervisora, a la vez que le requería que saliera con él, constituye un acerca-miento sexual no deseado y, además, humillante, física-mente amenazante e intimidante. Mediante su acción de restringirle la libertad a Pagán, Alvarez interfirió irrazo-nablemente con el funcionamiento de ésta en su puesto de supervisora al menospreciar y retar su autoridad.
Subjetivamente, Pagán percibió que el ambiente en su área de trabajo se tornó hostil y abusivo como consecuencia del incidente en el baño con Alvarez. Prueba de esto es que, luego de que Alvarez le impidiera la salida, ella se querelló ante su supervisora. El Hospital procedió a investigar la querella de Pagán y concluyó que, según sus normas, hubo hostigamiento sexual, y la sanción para el hostigamiento era el despido.
En la contestación a la orden de mostrar causa, el Se-cretario del Trabajo y Recursos Humanos, en representa-ción de Alvarez, alega que la citada Ley Núm. 80 no favo-rece el despido a la primera falta de un empleado y que la acción de Alvarez no era del tipo que por su gravedad pone en riesgo el orden, la seguridad y la eficiencia, que consti-tuyen la normalidad operatoria del establecimiento; que, por lo tanto, no hubo justa causa para el despido. No tiene razón.
*657En el caso de marras, el despido de Álvarez no fue por un capricho del patrono; todo lo contrario. El Hospital, al responder a la política pública del E.L.A. contra el hostiga-miento sexual, creó unas reglas razonables y estrictas para prohibir el hostigamiento en su establecimiento. Así lo es-tipularon las partes ante el foro de instancia.
Según consta de la resolución del Tribunal de Distrito que contiene la exposición narrativa de la prueba, las par-tes también estipularon que el Hospital dio a conocer la norma que prohíbe el hostigamiento sexual, que Álvarez conocía estas reglas y que sabía que el despido era el cas-tigo para una primera violación. Aunque conocía este re-glamento tan estricto, Álvarez le faltó el respeto a su su-pervisora, la humilló y la intimidó físicamente al restringirle su libertad cuando le impidió la salida del baño mientras le requería que saliera con él. El Hospital deter-minó que esta conducta constituía un hostigamiento sexual en la modalidad de ambiente hostil, según la defi-nición de hostigamiento sexual adoptada en el reglamento de la Ley de Hostigamiento Sexual en el Empleo.
El patrono no podía esperar a que se reiterara la con-ducta deplorable de Álvarez para entonces despedirlo, ya que su conducta era claramente lesiva a la paz y al funcio-namiento normal del Hospital. El incidente único de impe-dirle la salida a su supervisora, mientras le requería salir con él, fue de tal seriedad que puso en peligro el orden en la empresa. Por lo tanto, el despido a la primera violación del reglamento estuvo justificado siguiendo la norma ex-puesta en Srio. del Trabajo v. I.T.T., supra.
Hubiese sido una imprudencia del Hospital no tomar acción inmediata contra Álvarez. Además, no estaría cum-pliendo con la responsabilidad que le impone la Ley de Hostigamiento Sexual en el Empleo a los patronos de pro-hibir el hostigamiento sexual entre empleados en el lugar de trabajo y de tomar una “acción inmediata y apropiada para corregir la situación”. 29 L.P.R.A. sec. 155e. Concluí-*658mos que en el caso de autos hubo justa causa para el des-pido y que el patrono actuó correctamente al destituir a Alvarez, una vez realizada la investigación solicitada por la víctima del hostigamiento, y tomar acciones enérgicas para corregir la situación y desalentar en el futuro cual-quier conducta impropia entre empleados.
Es política pública del Estado Libre Asociado erradicar el hostigamiento sexual del lugar de empleo. La ley de hostigamiento le impone al patrono el deber de tomar las medidas necesarias para prevenir, desalentar y evitar el hostigamiento sexual en el empleo. El patrono tiene un deber afirmativo de adoptar una política para eliminar el hostigamiento sexual en su negocio o empresa. Sin embargo, la ley de hostigamiento sexual no recomienda que los patronos adopten un reglamento en particular para cumplir con el propósito de la ley, sino que les da unas guías mínimas para que, a su discreción, adopten una política efectiva en contra el hostigamiento. Corresponde a cada patrono, a la luz de sus circunstancias particulares, tomar las medidas cautelares que sean necesarias para evitar con efectividad el hostigamiento sexual en sus talleres de trabajo.
Por otro lado, la Ley Núm. 80 en su Art. 2, supra, exige que las reglas y los reglamentos que establezcan los patro-nos para el funcionamiento de la empresa sean razonables. El Hospital en este caso cumplió con el ordenamiento apli-cable, pues adoptó una política razonable y efectiva contra el hostigamiento. Esto no significa que en todos los otros talleres de empleo se le requerirá a los patronos el mismo tipo de medidas disciplinarias para cumplir con nuestro ordenamiento.
El tribunal de instancia erró en su apreciación de la prueba y en la aplicación del derecho al concluir que no hubo justa causa para el despido. El Hospital cumplió con su deber de rebatir la presunción de despido injustificado al traer como defensa afirmativa y probar por preponde-*659rancia de la evidencia que el señor Alvarez violó el regla-mento al incurrir en un acercamiento sexual no deseado y crear un ambiente hostil para la señorita Pagán y violar así sus normas contra el hostigamiento sexual en el empleo. Conforme con la política pública del Estado Libre Asociado contra el hostigamiento sexual, en las circunstan-cias particulares de este caso determinamos que la viola-ción del reglamento establecido por el patrono para evitar el hostigamiento sexual en el Hospital constituye justa causa para el despido. Por todo lo cual, revocamos.
El Juez Asociado Señor Negrón García “disintió, conce-diéndole deferencia a las apreciaciones fácticas y a la aqui-latación de la prueba de los testigos conforme las senten-cias emitidas por el Tribunal de Distrito y el Tribunal Superior en apelación. El único incidente en que se basó el despido del Sr. Lino Alvarez Alvarado no revela funda-mento ni reviste motivo suficiente para su despido sumario”. El Juez Asociado Señor Rebollo López emitió una opinión disidente. Los Jueces Asociados Señores Alon-so Alonso y Fuster Berlingeri se inhibieron.

 El Hospital presentó a Damaris Pagán como testigo y el señor Álvarez testificó a su favor.


 “(a) Que el obrero siga un patrón de conducta impropia o desordenada.
“(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del pro-ducto que se produce o maneja por el establecimiento.
“(c) Violación reiterada por el empleado de las reglas y reglamentos razonables establecidas para el funcionamiento del establecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
“(d) Cierre total, temporero o parcial de las operaciones del establecimiento,
“(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cam-bios de los servicios rendidos al público.
“(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocu-rrir el despido.
“No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento.” En lo pertinente, Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185b).


 En Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990), adopta-mos este criterio expuesto por el Tribunal Supremo federal en Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986).


 En Ellison v. Brady, 924 F.2d 872 (9no Cir. 1991), la Corte fue más allá que el Tribunal Supremo federal en Harris v. Forklift Systems, Inc., 126 L.Ed.2d 295, 510 U.S. 17 (1993), al establecer que en la evaluación de la severidad de la conducta del hostigador —en los casos de hostigamiento sexual en su modalidad de ambiente hostil— el enfoque debe de ser en la perspectiva de la mujer razonable. La Corte señaló que los tribunales deben de considerar la perspectiva de la víctima y no las nociones estereotipadas de lo que constituye un comportamiento aceptable. Además, sostuvo que este estándar de la víctima razonable puede clasificar como hostiga-miento sexual una conducta aunque el hostigador no considere que su comporta-miento creó un ambiente hostil e intimidante.